                                                                                              FILED 
                                                                                              CLERK 
UNITED STATES DISTRICT COURT                                                                      
EASTERN DISTRICT OF NEW YORK                                                       3/5/2019 9:58 am
                                                                                                  
---------------------------------------------------------------X                      U.S. DISTRICT COURT 
CHASSIB KASSIM WAHAB,                                                            EASTERN DISTRICT OF NEW YORK 
                                                                                      LONG ISLAND OFFICE 

                                     Plaintiff,
                                                                                  MEMORANDUM AND
                                                                                  ORDER TO SHOW CAUSE
                  -against-                                                       18-CV-03732 (JMA)(AKT)

ESTEE LAUDER COMPANIES, INC.,
WILLIAM P. LAUDER, an individual and in his
Official capacity as Executive Chairman;
JENNIFER LEPORE, an individual and in her official
Capacity as Director of Human Resources;

                                    Defendants.
---------------------------------------------------------------X
JOAN M. AZRACK, United States District Judge:

         On June 28, 2018, pro se plaintiff Chassib Kassim Wahab (“Plaintiff”) commenced this

action against Estee Lauder Companies, Inc. (“Estee Lauder”), William P. Lauder (“W. Lauder”),

and Jennifer Lepore (“Lepore” and collectively, “Defendants”) alleging state law claims of

defamation and intentional infliction of emotional distress. Plaintiff paid the $400 filing fee at

the time he filed the complaint. The complaint was Plaintiff’s second against Estee Lauder

concerning his employment there. See Wahab v. Estee Lauder Companies, Inc., 12-CV-3932

(SJF)(AKT) (“Wahab I”).

         On July 11, 2018, the Court sua sponte dismissed Plaintiff’s complaint for lack of subject

matter jurisdiction. (ECF No. 7.) Plaintiff has since filed three motions to reconsider, together

with a motion to consolidate this action with Wahab I, a closed case that was fully litigated.1 (See

ECF Nos. 8, 12, 13, 16.) All of these motions have been frivolous.


1
 Plaintiff’s application for a writ of certiorari as well as his multiple “requests for consideration” to the United States
Supreme Court in Wahab I were denied in 2016. See Wahab v. Estee Lauder Companies, Inc., 136 S. Ct. 1389
(2016).
       By Electronic Order dated February 5, 2019, the Court cautioned Plaintiff that, should he

file any further frivolous motions in this case, or another complaint relating to his employment

with Estee Lauder or Wahab I, the Court would order Plaintiff to show cause why a litigation bar

should not be entered. The Court also warned Plaintiff (for the second time) that Rule 11 of the

Federal Rule of Civil Procedure applies to pro se litigants, and should he file any further frivolous

motions in this case, or another action relating to his employment with Estee Lauder or Wahab I,

it is within the Court's authority to consider imposing sanctions upon him.

       Plaintiff’s newest Memorandum, requesting that the Court reconsider: (1) its dismissal of

this case; and (2) consolidate two closed cases, is again denied. (ECF No. 16.) Further, given

Plaintiff’s history of filing repetitive and frivolous motions and complaints, and his blatant

disregard of this Court’s warnings, Plaintiff is ordered to show cause why an order barring him

from filing any future documents in this case, Wahab I, or any future cases related to his

employment with Estee Lauder, should not be entered.

                                           DISCUSSION

       A district court has authority to issue a filing injunction when a “plaintiff abuse[s] the

process of the Courts to harass and annoy others with meritless, frivolous, vexatious or repetitive

. . . proceedings.” Lau v. Meddaugh, 229 F.3d 121, 123 (2d Cir. 2000) (per curiam) (internal

quotations and citations omitted); see also Pandozy v. Tobey, 335 F. App’x 89, 92 (2d Cir. 2009);

Williams v. NYC Hous. Auth., No. 06-CV-5473, 2008 WL 5111105, at *5 (E.D.N.Y. Dec. 4,

2008). However, it is the “[t]he unequivocal rule in this Circuit . . . that the district court may not

impose a filing injunction on a litigant sua sponte without providing the litigant with notice and

an opportunity to be heard.” Iwachiw v. New York State Dep’t of Motor Vehicles, 396 F.3d 525,

529 (2d Cir. 2005) (quoting Moates v. Barkley, 147 F.3d 207, 208 (2d Cir. 1998)).



                                                  2
         Here, Plaintiff has unquestionably taxed the resources of this court because “[e]very paper

[he has] filed with the Clerk of this Court, no matter how repetitious or frivolous, require[d] some

portion of the institution’s limited resources.” In re McDonald, 489 U.S. 180, 184 (1989).

Plaintiff has clearly exceeded the reasonable access to the courts afforded him and “abuse[d] the

process of the Courts to harass and annoy others with meritless, frivolous, vexatious or repetitive

. . . proceedings.” Lau, 229 F.3d at 123. Thus, given Plaintiff’s persistence in filing frivolous

and repetitive documents in this Court, Plaintiff is now ORDERED TO SHOW CAUSE, BY

FILING AN AFFIDAVIT WITHIN THIRTY (30) DAYS FROM THE DATE OF THIS

ORDER, WHY AN ORDER SHOULD NOT BE ENTERED BARRING THE

ACCEPTANCE OF ANY FUTURE FILINGS FROM PLAINTIFF RELATED TO

PLAINTIFF’S EMPLOYMENT WITH ESTEE LAUDER IN THIS COURT WITHOUT

PLAINTIFF FIRST OBTAINING LEAVE OF THE COURT. See 28 U.S.C. § 1651(a).2 If

entered, that Order will limit Plaintiff’s filings as follows:

        If Plaintiff wishes to file a document in this case, Wahab I, or any future cases related to
         his employment with Estee Lauder, it must be filed along with a request for leave to file
         the document explaining why the filing is not frivolous.

        Any submission filed without a request for leave to file will be returned without docketing
         or consideration by the Court.

        Should Plaintiff file a new case related to his employment with Estee Lauder (with a request
         for leave to file the complaint), the Clerk of Court is directed to open it under a
         miscellaneous number.

        Unless the Court enters an Order authorizing the case to go forward within 90 days, at
         which point it will be assigned a civil case number, the Clerk shall close the miscellaneous
         matter without further Court Order.



2
   “The All Writs Act grants district courts the power, under certain circumstances, to enjoin parties from filing further
lawsuits.” MLE Realty Assocs. v. Handler, 192 F.3d 259, 261 (2d Cir.1999); see also Matter of Hartford Textile
Corp., 613 F.2d 388, 390 (2d Cir.1979) (holding that the All Writs Act “grant[s] the district court power sua sponte
to enjoin further filings in support of frivolous and vexatious claims.”)

                                                            3
        Plaintiff is advised that his failure to file an affidavit in accordance with this Order to Show

Cause will lead to the entry of an order barring Plaintiff from filing any documents in this case,

Wahab I, or any future cases related to his employment with Estee Lauder, unless it is accompanied

by a request for leave to file the document. Plaintiff’s affidavit shall be clearly labeled “Affidavit

in Response to the Order to Show Cause” and shall bear the docket number of this action, 18-CV-

3732(JMA).

        Plaintiff is cautioned that Rule 11 of the Federal Rule of Civil Procedure applies to pro se

litigants, see Maduakolam v. Columbia Univ., 866 F.2d 53, 56 (2d Cir. 1989) (“Rule 11 applies

both to represented and pro se litigants . . .”), and should he file further frivolous and repetitive

filings, it is within the Court’s authority to consider imposing monetary sanctions upon him.3 See

Fed. R. Civ. P. 11.

                                                CONCLUSION

        Plaintiff’s repetitive and frivolous request that the Court reconsider: (1) its dismissal of this

case; and (2) consolidate two closed cases, is again denied. (ECF No. 16.) As explained above,

due to Plaintiff’s continued frivolous filings, the Court ORDERS PLAINTIFF TO SHOW

CAUSE, BY FILING AN AFFIDAVIT WITHIN THIRTY (30) DAYS FROM THE DATE

OF THIS ORDER, WHY AN ORDER SHOULD NOT BE ENTERED BARRING THE

ACCEPTANCE OF ANY FUTURE FILINGS FROM PLAINTIFF RELATED TO

PLAINTIFF’S EMPLOYMENT WITH ESTEE LAUDER IN THIS COURT WITHOUT

PLAINTIFF FIRST OBTAINING LEAVE OF THE COURT. Plaintiff is advised that his

failure to file an affidavit in accordance with this Order to Show Cause will lead to the entry of an



3
  The Court additionally cautions Plaintiff that his various unannounced appearances in Judge Azrack’s Courtroom,
including on March 4, 2019, demanding that the Court take action on his filings, are improper. Should these harassing
visits continue, they too may warrant imposition of sanctions and/or a further injunction against Plaintiff.

                                                         4
order barring Plaintiff from filing any documents in this case, Wahab I, or any future cases related

to his employment with Estee Lauder, unless it is accompanied by a request for leave to file the

document. Plaintiff’s affidavit shall be clearly labeled “Affidavit in Response to the Order to

Show Cause” and shall bear the docket number of this action, 18-CV-3732(JMA).

       Finally, Plaintiff is cautioned that Rule 11 of the Federal Rule of Civil Procedure applies

to pro se litigants, and should he file another frivolous document in this action or any other actions

related to his employment with Estee Lauder (including any new complaints), it is within the

Court's authority to consider imposing monetary sanctions upon him.

       Although nothing herein shall be construed to prohibit Plaintiff from filing an appeal of

this instant order, the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from the

instant order would not be taken in good faith and, should Plaintiff seek leave to appeal in forma

pauperis, such status is DENIED for the purpose of any appeal. See Coppedge v. United States,

369 U.S. 438, 444-45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962). The Clerk of the Court is directed to

mail a copy of this Memorandum and Order to Show Cause the pro se plaintiff.

SO ORDERED.

Dated: March 5, 2019
Central Islip, New York

                                                               /s/ (JMA)
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE




                                                  5
